

Exhibit 10.56






Master Repurchase Agreement




September 1996 Version


Dated as of: December 19, 2018


Between: Barclays Bank PLC


And: AG MIT, LLC  


1.Applicability
From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.




2.Definitions
(a)“Act of Insolvency”, with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;
(b)“Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4(a) hereof;
(c)“Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;
(d)“Buyer’s Margin Percentage”, with respect to any Transaction as of any date,
a percentage (which may be equal to the Seller’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;
(e)“Confirmation”, the meaning specified in Paragraph 3(b) hereof;
(f)“Income”, with respect to any Security at any time, any principal thereof and
all interest, dividends or other distributions thereon;
1   September 1996  Master Repurchase Agreement
9772506v1



--------------------------------------------------------------------------------



(g)“Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;


2   September 1996  Master Repurchase Agreement
9772506v1




--------------------------------------------------------------------------------



a.“Margin Excess”, the meaning specified in Paragraph 4(b) hereof;
b.“Margin Notice Deadline”, the time agreed to by the parties in the relevant
Confirmation, Annex I hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, in the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);
c.“Market Value”, with respect to any Securities as of any date, the price for
such Securities on such date obtained from a generally recognized source agreed
to by the parties or the most recent closing bid quotation from such a source,
plus accrued Income to the extent not included therein (other than any Income
credited or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof ) as of such date (unless contrary to market practice for
such Securities);
d.“Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);
e.“Pricing Rate”, the per annum percentage rate for determination of the Price
Differential;
f.“Prime Rate”, the prime rate of U.S. commercial banks as published in The Wall
Street Journal (or, if more than one such rate is published, the average of such
rates);
g.“Purchase Date”, the date on which Purchased Securities are to be transferred
by Seller to Buyer;
h.“Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by Buyer to Seller pursuant to Paragraph 4(b) hereof and decreased
by the amount of any cash transferred by Seller to Buyer pursuant to Paragraph
4(a) hereof or applied to reduce Seller’s obligations under clause (ii) of
Paragraph 5 hereof;
i.“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefore in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;
j.“Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;
k.“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;
l.“Seller’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Seller’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;
m.“Seller’s Margin Percentage”, with respect to any Transaction as of any date,
a percentage (which may be equal to the Buyer’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.




1.Initiation; Confirmation; Termination
(a)An agreement to enter into a Transaction may be made orally or in writing at
the initiation of either Buyer or Seller. On the Purchase Date for the
Transaction, the Purchased Securities shall be transferred to Buyer or its agent
against the transfer of the Purchase Price to an account of Seller.
(b)Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or
both), as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The
3   September 1996  Master Repurchase Agreement
9772506v1



--------------------------------------------------------------------------------



Confirmation shall describe the Purchased Securities (including CUSIP number, if
any), identify Buyer and Seller and set forth (i) the Purchase Date, (ii) the
Purchase Price, (iii) the Repurchase Date, unless the


4   September 1996  Master Repurchase Agreement
9772506v1




--------------------------------------------------------------------------------



Transaction is to be terminable on demand, (iv) the Pricing Rate or Repurchase
Price applicable to the Transaction, and (v) any additional terms or conditions
of the Transaction not inconsistent with this Agreement. The Confirmation,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed between Buyer and Seller with respect to the Transaction to which the
Confirmation relates, unless with respect to the Confirmation specific objection
is made promptly after receipt thereof. In the event of any conflict between the
terms of such Confirmation and this Agreement, this Agreement shall prevail.
a.In the case of Transactions terminable upon demand, such demand shall be made
by Buyer or Seller, no later than such time as is customary in accordance with
market practice, by telephone or otherwise on or prior to the business day on
which such termination will be effective. On the date specified in such demand,
or on the date fixed for termination in the case of Transactions having a fixed
term, termination of the Transaction will be effected by transfer to Seller or
its agent of the Purchased Securities and any Income in respect thereof received
by Buyer (and not previously credited or transferred to, or applied to the
obligations of, Seller pursuant to Paragraph 5 hereof) against the transfer of
the Repurchase Price to an account of Buyer.
1.Margin Maintenance
(a)If at any time the aggregate Market Value of all Purchased Securities subject
to all Transactions in which a particular party hereto is acting as Buyer is
less than the aggregate Buyer’s Margin Amount for all such Transactions (a
“Margin Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).
(b)If at any time the aggregate Market Value of all Purchased Securities subject
to all Transactions in which a particular party hereto is acting as Seller
exceeds the aggregate Seller’s Margin Amount for all such Transactions at such
time (a “Margin Excess”), then Seller may by notice to Buyer require Buyer in
such Transactions, at Buyer’s option, to transfer cash or Purchased Securities
to Seller, so that the aggregate Market Value of the Purchased Securities, after
deduction of any such cash or any Purchased Securities so transferred, will
thereupon not exceed such aggregate Seller’s Margin Amount (increased by the
amount of any Margin Excess as of such date arising from any Transactions in
which such Seller is acting as Buyer).
(c)If any notice is given by Buyer or Seller under subparagraph (a) or (b) of
this Paragraph at or before the Margin Notice Deadline on any business day, the
party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.
(d)Any cash transferred pursuant to this Paragraph shall be attributed to such
Transactions as shall be agreed upon by Buyer and Seller.
(e)Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer or Seller (or both) under
subparagraphs (a) and (b) of this Paragraph may be exercised only where a Margin
Deficit or Margin Excess, as the case may be, exceeds a specified dollar amount
or a specified percentage of the Repurchase Prices for such Transactions (which
amount or percentage shall be agreed to by Buyer and Seller prior to entering
into any such Transactions).
(f)Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer and Seller under subparagraphs
(a) and (b) of this Paragraph to require the elimination of a Margin Deficit or
a Margin Excess, as the case may be, may be exercised whenever such a Margin
Deficit or Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).




2.Income Payments
3  September 1996 Master Repurchase Agreement
9772506v1



--------------------------------------------------------------------------------





4  September 1996 Master Repurchase Agreement
9772506v1




--------------------------------------------------------------------------------



Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.




1.Security Interest
Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.




2.Payment and Transfer
Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.




3.Segregation of Purchased Securities
To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.




Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities.




5  September 1996 Master Repurchase Agreement
9772506v1




--------------------------------------------------------------------------------





* Language to be used under 17 C.F.R. ß403.4(e) if Seller is a government
securities broker or dealer other than a financial institution.




** Language to be used under 17 C.F.R. ß403.5(d) if Seller is a financial
institution.




1.Substitution
(a)Seller may, subject to agreement with and acceptance by Buyer, substitute
other Securities for any Purchased Securities. Such substitution shall be made
by transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.
(b)In Transactions in which Seller retains custody of Purchased Securities, the
parties expressly agree that Buyer shall be deemed, for purposes of subparagraph
(a) of this Paragraph, to have agreed to and accepted in this Agreement
substitution by Seller of other Securities for Purchased Securities; provided,
however, that such other Securities shall have a Market Value at least equal to
the Market Value of the Purchased Securities for which they are substituted.




2.Representations
Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, by-law or rule applicable to it or any agreement by which it is bound
or by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.




3.Events of Default
In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer,
(vi) any representation made by Seller or Buyer shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated, or (vii) Seller or Buyer shall admit to the other its inability to,
or its intention not to, perform any of its obligations hereunder (each an
“Event of Default”):
(a)The nondefaulting party may, at its option (which option shall be deemed to
have been exercised immediately upon the occurrence of an Act of Insolvency),
declare an Event of Default to have occurred hereunder and, upon the exercise or
deemed exercise of such option, the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(except that, in the event that the Purchase Date for any Transaction has not
yet occurred as of the date of such exercise or deemed exercise, such
Transaction shall be deemed immediately cancelled). The nondefaulting party
shall (except upon the occurrence of an Act of Insolvency) give notice to the
defaulting party of the exercise of such option as promptly as practicable.
(b)In all Transactions in which the defaulting party is acting as Seller, if the
nondefaulting party exercises or is deemed to have exercised the option referred
to in subparagraph (a) of this Paragraph, (i) the defaulting
6  September 1996 Master Repurchase Agreement
9772506v1



--------------------------------------------------------------------------------



party’s obligations in such Transactions to repurchase all Purchased Securities,
at the Repurchase Price therefore on the Repurchase Date determined in
accordance with subparagraph (a) of this Paragraph, shall


7  September 1996 Master Repurchase Agreement
9772506v1




--------------------------------------------------------------------------------



thereupon become immediately due and payable, (ii) all Income paid after such
exercise or deemed exercise shall be retained by the nondefaulting party and
applied to the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder, and (iii) the defaulting party shall immediately
deliver to the nondefaulting party any Purchased Securities subject to such
Transactions then in the defaulting party’s possession or control.
a.In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities subject to such Transactions shall be deemed
transferred to the nondefaulting party, and the defaulting party shall deliver
all such Purchased Securities to the nondefaulting party.
b.If the nondefaulting party exercises or is deemed to have exercised the option
referred to in subparagraph
i.of this Paragraph, the nondefaulting party, without prior notice to the
defaulting party, may:
(i)as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefore on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and
(ii)as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities (“Replacement Securities”) of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefore on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.




Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefore in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).


c.As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.
d.For purposes of this Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the amount of such Repurchase Price for such Transaction
determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in subparagraph (a) of this
Paragraph.
e.The defaulting party shall be liable to the nondefaulting party for (i) the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a result of an Event of Default,
(ii) damages in an amount equal to the cost (including all fees, expenses and
commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default, and (iii) any other loss, damage, cost or expense directly arising or
resulting from the occurrence of an Event of Default in respect of a
Transaction.
8  September 1996 Master Repurchase Agreement
9772506v1



--------------------------------------------------------------------------------



f.To the extent permitted by applicable law, the defaulting party shall be
liable to the nondefaulting party for interest on any amounts owing by the
defaulting party hereunder, from the date the defaulting party


9  September 1996 Master Repurchase Agreement
9772506v1




--------------------------------------------------------------------------------



becomes liable for such amounts hereunder until such amounts are (i) paid in
full by the defaulting party or
(ii) satisfied in full by the exercise of the nondefaulting party’s rights
hereunder. Interest on any sum payable by the defaulting party to the
nondefaulting party under this Paragraph 11(h) shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Rate.
a.The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.




1.Single Agreement
Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.




2.Notices and Other Communications
Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.




3.Entire Agreement; Severability
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.




4.Non-assignability; Termination
(a)The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.
(b)Subparagraph (a) of this Paragraph 15 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Paragraph 11 hereof.




5.Governing Law
This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.


10  September 1996 Master Repurchase Agreement
9772506v1




--------------------------------------------------------------------------------



1.No Waivers, Etc.
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.




2.Use of Employee Plan Assets
(a)If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.
(b)Subject to the last sentence of subparagraph (a) of this Paragraph, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.
(c)By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.




3.Intent
(a)The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).
(b)It is understood that either party’s right to liquidate Securities delivered
to it in connection with Transactions hereunder or to exercise any other
remedies pursuant to Paragraph 11 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.
(c)The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).
(d)It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).




4.Disclosure Relating to Certain Federal Protections
11  September 1996 Master Repurchase Agreement
9772506v1



--------------------------------------------------------------------------------



The parties acknowledge that they have been advised that:


12  September 1996 Master Repurchase Agreement
9772506v1




--------------------------------------------------------------------------------





i.in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission ("SEC") under Section 15
of the Securities Exchange Act of 1934 ("1934 Act"), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 ("SIPA") do not protect the other
party with respect to any Transaction hereunder;
(b)in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
(c)in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.










--------------------------------------------------------------------------------



Barclays Bank PLC




By: /s/ George Van Schaick
Name: George Van Schaick
Title: Managing Director
AG MIT, LLC
By: AG Mortgage Investment Trust. Inc., its sole member


         By:  _ Name: Raul E. Moreno
Title: General Counsel































































9 D [J)eptember 1996 C0v1aster Repurchase Agreement


















--------------------------------------------------------------------------------



(a)in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission ("SEC") under Section 15
of the Securities Exchange Act of 1934 ("1934 Act"), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 ("SIPA") do not protect the other
party with respect to any Transaction hereunder;
(b)in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
(c)in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.








Barclays Bank PLC    AG MIT, LLC
      By; AG Mortgage Investment Trust, Inc., its sole member

By:       By: /s/ Raul E. Moreno
Name:      Name: Raul E. Moreno
Title:      Title: General Counsel






--------------------------------------------------------------------------------







































































9 D[})eptember 1996 OOvf aster Repurchase Agreement






--------------------------------------------------------------------------------



Annex I


Supplemental Terms and Conditions


This Annex I forms a part of the Master Repurchase Agreement dated as of
December 19, 2018 (the “Agreement”) between Barclays Bank PLC (“BBPLC”) and AG
MIT, LLC (“Counterparty”). Capitalized terms used but not defined in this Annex
I shall have the meanings ascribed to them in the Agreement.




i.Other Applicable Annexes. In addition to this Annex I and Annex II, the
following Annexes and any Schedules thereto shall form a part of this Agreement
and shall be applicable thereunder:


Schedule I.A (Investment Advisers)
Annex I.A (Additional Supplemental Terms and Conditions) Annex III
(International Transactions)
Schedule III.A (International Transactions Relating to [Relevant Country]) Annex
V (Margin for Forward Transactions)
Annex VI (Buy/Sell Back Transactions)




ii.Inconsistency. In the event of any inconsistency between the terms of the
Agreement and this Annex, this Annex shall govern.


iii.Definitions. Paragraph 2 of the Agreement is hereby amended to add the
following definitions and, in any case where the definition already exists in
Paragraph 2, the definition is deleted in Paragraph 2 its entirety and replaced
with the following:


“Affiliate”, with respect to BBPLC, means another entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such party. For purposes of this definition, the
term “control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of an entity, whether
through the ability to exercise voting power, by contract or otherwise. Without
limiting the generality of the foregoing, an entity shall be deemed to be
controlled by another entity if such other entity possesses, directly or
indirectly, the power to elect a majority of the board of directors or
equivalent body of the first entity; “Affiliate”, with respect to Counterparty,
means no entity other than Counterparty.


“Business Day” or “business day” with respect to any Transaction (other than an
International Transaction) hereunder, a day on which regular trading may occur
in the principal market for the Purchased Securities subject to such
Transactions, which includes shortened trading days, days on which trades are
permitted to occur but do not in fact occur and days on which the Purchased
Securities are subject to percentage of movement or volume limitations, provided
however, that for purposes of calculating Market Value, such term shall mean a
day on which regular trading may occur in the principal market for the assets
the value of which is being determined. Notwithstanding the foregoing, (i) for
purposes of Paragraph 4 of the Agreement, “business day” shall mean any day on
which regular trading may occur in the principal market for any Purchased
Securities or for any assets constituting Additional Purchased Securities under
any outstanding Transaction hereunder and “next business day” shall mean the
next day on which a transfer of Additional Purchased Securities may be effected
in accordance with Paragraph 7 of the Agreement, and (ii) in no event shall
Saturday or Sunday be considered a business day;


“Calculation Agent” shall mean BBPLC;


“FATCA”, Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986,
as amended (the "Code"), as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future
30912161v1



--------------------------------------------------------------------------------





30912161v1




--------------------------------------------------------------------------------



regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
between the United States and any other jurisdiction facilitating the
implementation thereof (or any law implementing such an intergovernmental
agreement).


“Liquid Securities” means (i) Securities issued by the United States of America,
the Federal National Mortgage Association, the Federal Home Loan Mortgage
Corporation, the Federal Home Loan Bank or the Federal Farm Credit Bank, or (ii)
fixed or adjustable-rate mortgage passthroughs issued by the United States of
America, the Federal National Mortgage Association, the Federal Home Mortgage
Corporation or the Government National Mortgage Association;


“Margin Notice Deadline” means 10:00 A.M. (New York time), unless otherwise
agreed to between the parties with respect to any Transaction; and


“Market Value” means, (i) with respect to any Securities, except for Liquid
Securities, as of any date, the price for such Securities on such date as
reasonably determined by the Calculation Agent in its sole, discretion, plus
accrued Income to the extent not included therein (other than any Income
credited or transferred to, or applied to the obligation of Seller pursuant to
Paragraph 5 of the Agreement) as of such date and (ii) with respect to Liquid
Securities as of any date, the price for such Liquid Securities on such date
obtained from a generally recognized source agreed to by the parties or the most
recent closing bid quotation from such a source, plus accrued Income to the
extent not included therein (other than any Income credited or transferred to,
or applied to the obligations of Seller pursuant to Paragraph 5 of the
Agreement) as of such date (unless contrary to market practice for such Liquid
Securities.


i.Confirmations.
1.The first sentence of Paragraph 3(b) of the Agreement is amended by inserting
at the end thereof, “and for purposes of this Agreement, “written confirmation”
shall include confirmation sent by facsimile, telex, electronic messaging system
or other means agreed between the parties.”
2.Any Confirmation sent with respect to a Transaction will be binding on the
party who did not prepare the Confirmation unless that party specifically
objects, in writing, within three business days of the receipt thereof. For the
avoidance of doubt, failure by the parties to confirm any Transaction in writing
will not affect the validity of that Transaction.
3.Confirmations, for the purposes of this Agreement, will be prepared by BBPLC.


ii.Additional Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default under the Agreement and
entitle the non-defaulting party to exercise the termination rights under
Paragraph 11 of the Agreement:
1.if either party shall have been suspended or expelled from membership or
participation in any national securities exchange, registered national
securities association or registered clearing agency of which it is a member or
any other self-regulatory organization to whose rules it is subject or if it is
suspended from dealing in securities by any federal or state government agency
thereof; or
2.if either party shall have its license, charter, or other authorization
necessary to conduct a material portion of its business withdrawn, suspended or
revoked by any applicable federal or state government or agency thereof; or
3.an event of default or its equivalent, including any Additional Termination
Event (as defined in any ISDA Master Agreement), shall have occurred, under any
ISDA Master Agreement between the parties or any ISDA Master Agreement or any
related guarantee thereof between AG MIT, LLC (“X”) and one of the other party’s
Affiliates where X is the defaulting party and such event of default or its
equivalent, including any Additional Termination Event, shall have continued, in
each case, beyond any grace or notice period provided in such agreement and, in
each case, shall have resulted in such non-defaulting party’s right to
accelerate the defaulting party’s obligations pursuant to the terms of such
agreement.


30912161v1




--------------------------------------------------------------------------------



i.Default Rights.
1.In addition to any rights of set-off a party may have as a matter of law or
otherwise, upon the occurrence of an Event of Default with respect to a party
hereto (“X”), the other party (“Y”) shall have the right (but shall not be
obligated) without prior notice to X or any other person to set off any
obligations of X owing to Y or any Affiliate of Y (whether or not arising under
this Agreement, whether or not matured and whether or not contingent) against
any obligations of Y or any Affiliate of Y owing to X (whether or not arising
under this Agreement, whether or not matured and whether or not contingent). Y
will give notice to X of any set-off effected under this Section 6; provided,
however, that failure to give any such notice will not limit the validity or
effectiveness of any such set- off.
2.Nothing in this Section 6 will have the effect of creating a charge or other
security. This Section 6 shall be without prejudice and in addition to any right
of set-off, combination of accounts, lien or other rights to which any party is
at any time otherwise entitled (whether by operation of law, contract or
otherwise).


ii.Purchase Price Maintenance.
1.The parties agree that in any Transaction hereunder whose term extends over an
Income payment date for the Securities subject to such Transaction, Buyer shall
on the date such Income is paid transfer to or credit to the account of Seller
an amount equal to such Income payment or payments pursuant to Paragraph 5(i)
and shall not apply the Income payment or payments to reduce the amount to be
transferred to Buyer or Seller upon termination of the Transaction pursuant to
Paragraph 5(ii) of the Agreement.
2.Unless otherwise expressly agreed by the parties hereto, notwithstanding the
definition of Purchase Price in Paragraph 2 of the Agreement and the provisions
of Paragraph 4 of the Agreement, the parties agree (i) that the Purchase Price
will not be increased or decreased by the amount of any cash transferred by one
party to the other pursuant to Paragraph 4 of the Agreement and (ii) that
transfer of such cash shall be treated as if it constituted a transfer of
Securities (with a Market Value equal to the
U.S. dollar amount of such cash) pursuant to Paragraph 4(a) or (b) of the
Agreement, as the case may be (including for purposes of the definition of
“Additional Purchased Securities”).


iii.Mini Close-Out.
1.Notwithstanding clauses (i) and (ii) of the introductory paragraph of
Paragraph 11 of the Agreement, if Seller fails to deliver Purchased Securities
to Buyer on the applicable Purchase Date or Buyer fails to deliver Purchased
Securities to Seller on the applicable Repurchase Date, the non-defaulting party
may, at its option, terminate the relevant Transaction (but only such
Transaction) and execute a buy-in (including a deemed buy-in) of such
securities, and an Event of Default shall not be deemed to occur by reason of
such event unless and until the defaulting party either (x) fails to repay any
Purchase Price or Repurchase Price which had been previously paid by the
non-defaulting party with respect to such non-delivered Purchased Security, as
the case may be, or (y) fails to reimburse the non-defaulting party for the
purchase price of the replacement securities, including brokers fees and
commissions and all other reasonable costs, fees and expenses related to such
purchase (the “Buy-in Price”).
2.Any payment due of the Purchase Price, the Repurchase Price or the Buy-in
Price pursuant to the preceding paragraph 8(a) shall be due and payable after
notice from the party entitled to receive such payment within the time period
specified in Paragraph 4(c) of the Agreement, as amended by this Annex.


iv.Termination of Transactions. Notwithstanding the provisions of Paragraph 3(c)
of the Agreement, in the case of Transactions terminable upon demand, such
demand shall be made by Buyer or Seller by telephone, by email or otherwise in
accordance with the Agreement no later than 10:00 a.m. New York City time on a
Business Day if termination is to occur on that Business Day.


v.Pledge as Security. Any pledge to Buyer under Paragraph 6 of the Agreement
shall be deemed to have been granted as of the Purchase Date.


30912161v1




--------------------------------------------------------------------------------



i.Additional Representations and Warranties. Each party represents and warrants
to the other that, in its capacity as Seller delivering Purchased Securities to
the Buyer, and in its capacity as Buyer redelivering identical securities, under
any Transaction, such party has the unqualified right to sell, transfer, assign
and pledge such Securities; and all such Securities, upon delivery to the other
party (or its custodian, as the case may be) will be free and clear of any lien,
security interest, charge, encumbrance or other adverse claim, except such as
may exist in favor of the other party. Each party shall be deemed to have made
the foregoing representations and warranties as of each such delivery or
redelivery, as the case may be.


ii.No Reliance. In addition to the representations and warranties set forth in
Paragraph 10 of the Agreement, each party hereby makes the following
representations and warranties in connection with the Agreement and each
Transaction thereunder, which shall continue during the term of any such
Transaction:
1.unless there is a written agreement with the other party to the contrary, it
is not relying on any advice (whether written or oral) of the other party, other
than the representations expressly set out in the Agreement and this Annex I;
2.it has made and will make its own decisions regarding the entering into of any
Transaction based upon its own judgment and upon advice from such professional
advisers as it has deemed it necessary to consult; and
3.it understands the terms, conditions and risks of each Transaction and is
willing to assume (financially and otherwise) those risks.


iii.Submission to Jurisdiction and Waiver of Trial by Jury. Each party
irrevocably and unconditionally (i) submits to the non-exclusive jurisdiction of
any United States Federal or New York State court sitting in Manhattan, and any
appellate court from any such court, solely for the purpose of any suit, action
or proceeding brought to enforce its obligations under the Agreement or relating
in any way to the Agreement or any Transaction under the Agreement, (ii) waives,
to the fullest extent it may effectively do so, any defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court and any
right of jurisdiction on account of its place of residence or domicile and (iii)
waives any and all right to trial by jury in any legal proceeding arising out of
or relating to the Agreement or any Transaction hereunder.


iv.Waiver of Immunity. To the extent that either party has or hereafter may
acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from setoff or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, such party hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of any action brought to enforce
its obligations under the Agreement or relating in any way to the Agreement or
any Transaction under the Agreement.


v.Recording. The parties agree that each may electronically record all telephone
conversations between them and that any such recordings may be submitted in
evidence in any legal proceedings for the purpose of establishing any matters
relating to this Agreement or any Transactions hereunder.


vi.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall be considered one
and the same agreement.


vii.Existing Transactions. All Transactions entered into between the parties
hereto prior to the date of the Agreement which are outstanding at the date of
the Agreement are hereby deemed to have been entered into pursuant to the
Agreement and are governed by its terms.


viii.Construction. Save for the amendments made hereby, the parties agree that
the text of the body of the Agreement is intended to conform with the Master
Repurchase Agreement dated September 1996 promulgated by The Bond Market
Association and shall be construed accordingly.


ix.Margin Maintenance. Paragraph 4(c) of the Agreement shall be replaced as
follows:


30912161v1




--------------------------------------------------------------------------------



If any notice is given by Buyer or Seller under subparagraph (a) or (b) of this
Paragraph at or before the Margin Notice Deadline on any business day, the party
receiving such notice shall transfer cash or Additional Purchased Securities as
provided in such subparagraph no later than 3:00 p.m. New York time on the
business day following such notice. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than by 3:00 p.m. New York time on the second business day
following such notice.


i.Contractual Recognition of Bail-in.
1.Each party acknowledges and accepts that liabilities arising under this
agreement (other than Excluded Liabilities) may be subject to the exercise of
the UK Bail-in Power by the relevant resolution authority and acknowledges and
accepts to be bound by any Bail-in Action and the effects thereof (including any
variation, modification and/or amendment to the terms of this agreement as may
be necessary to give effect to any such Bail-in Action), which if the Bail-in
Termination Amount is payable by BBPLC to the Counterparty may include, without
limitation:
a.a reduction, in full or in part, of the Bail-in Termination Amount; and/or
b.a conversion of all, or a portion of, the Bail-in Termination Amount into
shares or other instruments of ownership, in which case the Counterparty
acknowledges and accepts that any such shares or other instruments of ownership
may be issued to or conferred upon it as a result of the Bail-in Action.
2.Each party acknowledges and accepts that this provision is exhaustive on the
matters described herein to the exclusion of any other agreements, arrangements
or understanding between the parties relating to the subject matter of this
agreement and that no further notice shall be required between the parties
pursuant to the agreement in to order to give effect to the matters described
herein.
3.The acknowledgements and acceptances contained in paragraphs (a) and (b) above
will not apply if:
a.the relevant resolution authority determines that the liabilities arising
under this agreement may be subject to the exercise of the UK Bail-in Power
pursuant to the law of the third country governing such liabilities or a binding
agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or
b.the UK Regulations have been repealed or amended in such a way as to remove
the requirement for the acknowledgements and acceptances contained in paragraphs
(a) and (b).
For purposes of this paragraph:
“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this agreement.
“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or all transactions relating
to one or more netting sets, as applicable) under this agreement (before, for
the avoidance of doubt, any such amount is written down or converted by the
relevant resolution authority).
“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.
“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.
“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, any laws, regulations, rules or
requirements (together, the “UK Regulations”) in effect in the United Kingdom
relating to the transposition of the BRRD as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
the obligations of a regulated entity (or other affiliate of a


30912161v1




--------------------------------------------------------------------------------



regulated entity) can be reduced (including to zero), cancelled or converted
into shares, other securities, or other obligations of such regulated entity or
any other person.
A reference to a “regulated entity” is to any BRRD Undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority, both as
amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.
i.Contractual recognition of UK stay in resolution Where a resolution measure is
taken in relation to any BRRD undertaking or any member of the same group as
that BRRD undertaking and that BRRD undertaking or any member of the same group
as that BRRD undertaking is a party to this Agreement (any such party to this
Agreement being an “Affected Party”), each other party to this Agreement agrees
that it shall only be entitled to exercise any termination rights under or
rights to enforce a security interest in connection with this Agreement against
the Affected Party to the extent that it would be entitled to do so under the
Special Resolution Regime if this Agreement were governed by the laws of any
part of the United Kingdom.
For the purpose of this Clause, “resolution measure” means a ‘crisis prevention
measure’, ‘crisis management measure’ or ‘recognised third-country resolution
action’, each with the meaning given in the “PRA Rulebook: CRR Firms and
Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be amended
from time to time (the “PRA Contractual Stay Rules”), provided, however, that
‘crisis prevention measure’ shall be interpreted in the manner outlined in Rule
2.3 of the PRA Contractual Stay Rules; “BRRD undertaking”, “group”, “Special
Resolution Regime” and “termination right” have the respective meanings given in
the PRA Contractual Stay Rules.
The terms of the ISDA UK (PRA Rule) Jurisdictional Module and the ISDA
Resolution Stay Jurisdictional Modular Protocol (together, the “UK Module”) are
incorporated into and form part of this Agreement, and, for purposes thereof:
(a) this Agreement shall be deemed a Covered Agreement, (b) Counterparty shall
be deemed a Module Adhering Party and (c) Barclays Bank PLC be deemed a
Regulated Entity Counterparty with respect to Counterparty. In the event of any
inconsistencies between this Agreement and the UK Module, the UK Module will
prevail.


ii.Notice Regarding Client Money Rules. BBPLC, as a CRD credit institution (as
such term is defined in the rules of the FCA), holds all money received and held
by it hereunder as banker and not as trustee. Accordingly, money that is
received and held by BBPLC from you will not be held in accordance with the
provisions of the FCA’s Client Asset Sourcebook relating to client money (the
“Client Money Rules”) and will not be subject to the statutory trust provided
for under the Client Money Rules. In particular, BBPLC shall not segregate money
received by it from Counterparty from BBPLC money and BBPLC shall not be liable
to account to Counterparty for any profits made by BBPLC use as banker of such
cash and upon failure of BBPLC, the client money distribution rules within the
Client Asset Sourcebook (the “Client Money Distribution Rules”) will not apply
to these sums and so Counterparty will not be entitled to share in any
distribution under the Client Money Distribution Rules. Paragraph 8 “Segregation
of Purchased Securities” of the Agreement is deleted in its entirety.
iii.Barclays Capital Inc. as Agent for BBPLC. Each of BBPLC and Counterparty
acknowledges and agrees that Barclays Capital Inc. (“the Agent”) (i) is acting
as agent for BBPLC (within the meaning of Securities and Exchange Act Rule
15a-6) under certain Transactions pursuant to instructions from such party, (ii)
the Agent is not a principal or party to such Transactions, and may transfer its
rights and obligations with respect to such Transactions, (iii) the Agent shall
have no responsibility, obligation or liability to either party in respect of
the relevant Transactions, (iv) BBPLC and the Agent have not given, and
Counterparty is not relying (for purposes of making any investment decision or
otherwise) upon, any statements, opinions or representations (whether written or
oral) of BBPLC or the Agent, other than the representations expressly set forth
in this Agreement, and (v) each party agrees to proceed solely against the other
party, and not the Agent, to collect or recover any money or securities owed to
it in connection with such Transactions. Counterparty acknowledges that the
Agent is an affiliate of BBPLC.


iv.Amendment to Annex III (International Transactions)
1.Subparagraph 5 (iv) of Annex III is hereby deleted and replaced with the
following:
30912161v1



--------------------------------------------------------------------------------





30912161v1




--------------------------------------------------------------------------------



a.) ( iv) 1otwithstanding subparagraph ( b) ( i ) of this Paragraph, no addit
ional amounts shall be pa)able by Payor to Payee in respect of an I nternational
Transaction to the extent that such add itional amounts are payable as a result
of (i ) a fail ure by Payee to comply with its obl igations under subparagraph
(b) (ii) or (b) (ii i ) of this Paragraph with respect to such I nternati ona l
Transaction or (ii ) any withholdin g taxes imposed under FATCA.
25. Process Agent: For the purposes of Paragraph 16 of this Agreement,
Counterparty appoi nts Angelo, Gordon Europe LLP as its agent for the service of
process:


I N W I T ESS WH EREOF, the parties have caused this Annex I to be executed by
thei r respective officers. thereun to d uly authorized , as of the date first
above written.








Barclays Bank PLC




By: /s/ George Van Schaick
Name: George Van Schaick
Title: Managing Director

AG MIT, LLC
By: AG Mortgage Investment Trust. Inc., its sole member


By:
Name: Raul E. Moreno
Title: General Counsel













--------------------------------------------------------------------------------









































--------------------------------------------------------------------------------



(i) (iv) Notwithstanding subparagraph (b) (i) of this Paragraph, no additional
amounts shall be payable by Payor to Payee in respect of an International
Transaction to the extent that such additional amounts are payable as a result
of (i) a failure by Payee to comply with its obligations under subparagraph (b)
(ii) or (b) (iii) of this Paragraph with respect to such International
Transaction or (ii) any withholding taxes imposed under FATCA.
25. Process Agent: For the purposes of Paragraph 16 of this Agreement,
Counterparty appoints Angelo, Gordon Europe LLP as its agent for the service of
process;


IN WITNESS WHEREOF, the parties have caused this Annex I to be executed by their
respective officers, thereunto duly authorized, as of the date first above
written.








Barclays Bank PLC     AG MIT, LLC
              By: AG Mortgage Investment Trust, Inc. its sole member




By:        By: /s/ Raul E. Moreno   
Name:     Name: Raul E. Moreno
Title:       Title: General Counsel
   




--------------------------------------------------------------------------------





9772506v1

